Exhibit 10.13

WESTINGHOUSE AIR BRAKE

TECHNOLOGIES CORPORATION

Station Street

Wilmerding, PA 15148-0001

1995 Non-Employee Directors’ Fee and Stock Option Plan, as amended

Agreement for Nonstatutory Stock Option

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION, a Delaware corporation (the
“Corporation”), and NAME, a non-employee Director of the Corporation (the
“Optionee”), for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged and intending to be legally bound hereby, agree as
follows:

1. Grant of Option. The Corporation hereby confirms the grant to the Optionee,
effective on January 3, 2007 (the “Date of Grant”), of an option (the “Option”)
to purchase NUMBER OF OPTIONS shares of common stock, par value $0.01 per share,
of the Corporation (the “Common Stock”) at an option price per share of $PRICE,
the fair market value per share of the Common Stock on the Date of Grant, under
and subject to the terms and conditions of the Corporation’s 1995 Non-Employee
Directors’ Fee and Stock Option Plan, as amended (the “Plan”) and this
Agreement. The Plan is incorporated by reference and made a part of this
Agreement as though set forth in full. Terms which are capitalized but not
defined in this Agreement have the same meaning as in the Plan unless the
context otherwise requires.

The Option confirmed hereby is intended to be a nonstatutory stock option as
that term is defined in Section 4 of the Plan and will not be treated as an
incentive stock option under Section 422 or an option under Section 423 of the
Internal Revenue Code of 1986 (the “Code”). Subject to the provisions of this
Agreement and Section 5 of the Plan, the Option shall become exercisable in
accordance with the following schedule:

 

  (a) for NUMBER shares on January 3, 2008;

 

  (b) for NUMBER shares on January 3, 2009; and

 

  (c) for the remaining NUMBER shares on January 3, 2010.

 

1



--------------------------------------------------------------------------------

Except in certain limited circumstances after death of a Director as set forth
in Section 5(E)(iii) of the Plan, the Option may not be exercised after
January 3, 2017.

2. Acceptance of Grant of Option. The Optionee accepts the grant of the Option
confirmed hereby, acknowledges having received a copy of the Plan and agrees to
be bound by the terms and provision of the Plan and this Agreement, as the Plan
may be modified or amended from time to time; provided, however, that no
termination, modification or amendment of the Plan shall, without the consent of
the Optionee, adversely affect the rights of the Optionee with respect to the
Option.

3. Option Not Transferable. The Option shall not be transferable otherwise than
by Will or by the laws of descent and distribution, and the Option shall be
exercisable during the lifetime of the Optionee only by the Optionee or the
Optionee’s guardian or legal representative.

4. Procedure for Exercise of Option. The Option may be exercised only by
execution and delivery by the Optionee to the Corporation of an exercise form or
forms prescribed by the committee that administers the Plan (the “Committee”).
Each exercise form must set forth the number of whole shares of Common Stock as
to which the Option is exercised, must be dated and signed by the person
exercising the option and must be accompanied by cash in United States dollars
(including check, bank draft, money order or cash forwarded through a broker or
other agent-sponsored exercise or financing program), shares of already-owned
Common Stock at the fair market value of such shares on the date of exercise, or
any combination of cash and such shares, in the amount of the full purchase
price for the number of shares of Common Stock as to which the Option is
exercised; provided, however, that any portion of the option price representing
a fraction of a share shall be paid by the Optionee in cash and no shares of
Common Stock which have been held for less than six months may be delivered in
payment of the option price.

The Corporation shall advise any person exercising the Option in whole or in
part with shares of already-owned Common Stock as to the amount of any cash
required to be paid to the Corporation representing a fraction of a share, and
such person will be required to pay any such cash directly to the Corporation
before any distribution of certificates representing shares of Common Stock will
be made. The person exercising the Option should deliver an executed Assignment
Separate from Certificate with respect to each stock certificate delivered in
payment of the option price. The signature on all Assignments Separate from
Certificate must be guaranteed by a commercial bank or trust company, by a firm
having membership in the New York Stock Exchange, Inc. or the National
Association of Securities Dealers, Inc. or by any other person acceptable to the
Corporation’s Transfer Agent.

The person exercising the Option may choose to exercise the Option by
participating in a broker or other agent-sponsored exercise or financing program
(often referred to as a “cashless exercise”, involving the immediate sale though
a broker or other

 

2



--------------------------------------------------------------------------------

agent of all or a portion of the shares acquired upon exercise of the Option).
If the person so chooses, the Corporation will deliver only the shares of the
Common Stock acquired pursuant to the exercise of the option to the broker or
other agent, as designated by the person exercising the Option, and will
cooperate with all other reasonable procedures of the broker or other agent to
permit participation in the sponsored exercise or financing program.
Notwithstanding any procedures of the broker or agent-sponsored exercise or
financing program, if the option price is paid in cash, no exercise of an Option
shall be deemed to occur and no shares of the Common stock will be issued or
delivered until the Corporation has received full payment in cash (including
check, bank draft or money order) for the option price from the broker or other
agent.

If a person other than the Optionee exercises the Option, the exercise material
must include proof satisfactory to the Corporation of the right of such person
to exercise the Option.

The exercise material should be hand delivered to the Vice-President, Human
Resources at the Corporation, mailed to the Corporation at the address set forth
on the cover page of this Agreement, Attention: Vice President, Human Resources,
or faxed to the Corporation (412-825-1743), Attention: Vice President, Human
Resources. In the case of hand delivery, the date of exercise is the date on
which the exercise form or forms, proof of right to exercise (if required) and
payment of the option price in cash or shares of already-owned Common Stock are
hand delivered. If the exercise material is faxed, the date of exercise is the
first date on which the exercise form or forms, proof of right to exercise (if
required) and payment of the option price in cash or shares of already-owned
Common Stock have been received by the Corporation. For purposes of determining
the date of exercise where payment of the option price is made in shares of
already-owned Common Stock, any cash required to be paid to the Corporation with
respect to a fraction of a share shall not be taken into account in determining
whether payment of the option price has been made. If exercise is made by mail
or fax and the option price is paid in whole or in part with shares of
already-owned Common Stock, the executed Assignments Separate from Certificate
should be mailed to the Corporation at the same time in a separate envelope from
the stock certificates.

5. Determination of Fair Market Value. For purposes of this Agreement, the fair
market value of the Common Stock shall be determined as provided in Section 5(G)
of the Plan.

6. Issuance of Certificates. Subject to Section 4 of this Agreement and this
Section 6, the Corporation will issue a certificate or certificates representing
the number of shares of Common Stock to which the person exercising the Option
is entitled as soon as practicable after the date of exercise. Unless the person
exercising the Option otherwise directs the Corporation in writing, the
certificate or certificates will be registered in the name of the person
exercising the Option and delivered to such person.*

 

* If the person exercising the Option directs the Corporation to register the
Common Stock in the name of another, the person exercising the Option should
consult his or her tax advisor on the gift tax implications of such
registration.

 

3



--------------------------------------------------------------------------------

If the Option is exercised and the option price is paid in whole or in part with
shares of already-owned Common Stock, the Corporation will issue at the same
time and return to the person exercising the Option a certificate representing
the number of any excess shares included in any certificate or certificates
delivered to the Corporation at the time of exercise.

Under Section 5(H) of the Plan, the obligation of the Corporation to issue or
deliver shares on exercise of an option is subject to the effectiveness of a
Registration Statement under the Securities Act of 1933, as amended, with
respect to such shares, if deemed necessary or appropriate by counsel to the
Corporation. The Corporation is not obligated to file such a Registration
Statement. If at the time of exercise of the Option, no such Registration
Statement is in effect, the issuance or delivery of shares on exercise of the
Option may also be made subject to such restrictions on the transfer of the
shares, including the placing of an appropriate legend on the certificates
restricting the transfer thereof, and to such other restrictions as the
Committee, on the advice of counsel, may deem necessary or appropriate to
prevent a violation of applicable securities laws.

7. Interpretation of Plan and Agreement. This Agreement is the written agreement
referred to in Section 5(F) of the Plan. If there is any conflict between the
Plan and this Agreement, the provisions of the Plan shall control. However,
there may be provisions in this Agreement not contained in the Plan, which
provisions shall nevertheless be effective. Any dispute or disagreement which
shall arise under or in any way relate to the interpretation or construction of
the Plan or this Agreement shall be resolved by the Committee and the decision
of the Committee shall be final, binding and conclusive for all purposes.

8. Effect of Agreement on Rights of Corporation and Stockholders. This Agreement
does not confer any right on the Optionee to continue as a Director of the
Corporation or interfere in any way with the rights of the stockholders of the
Corporation or the Board of Directors.

9. Binding Effect. This Agreement shall be binding upon the successors and
assigns of the Corporation and upon the legal representatives, heirs and
legatees of the Optionees.

10. Entire Agreement. This Agreement constitutes the entire agreement between
the Corporation and Optionee and supersedes all prior agreements and
understandings, oral or written, between the Corporation and the Optionee with
respect to the subject matter of this Agreement.

11. Amendment. This Agreement may be amended only by a written instrument signed
by the Corporation and the Optionee.

12. Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of any of the provisions of this Agreement.

 

4



--------------------------------------------------------------------------------

13. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the Commonwealth of Pennsylvania,
exclusive of choice of law principles.

IN WITNESS WHEREOF, the Corporation and the Optionee have executed this
Agreement as of the 3rd day of January, 2007.

 

    WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION     By:  

 

      Scott E. Wahlstrom       Vice President, Human Resources Witness:    
Optionee:

 

   

 

    NAME

 

5